Citation Nr: 1734655	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1. Entitlement to service connection for arthritis of the right ankle.

2. Entitlement to service connection for arthritis of the left ankle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1960 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to the benefits currently sought on appeal.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the May 2017 Board hearing, the Veteran indicated that he wished to withdraw his service connection claims for arthritis of both the right and left ankles. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral ankle arthritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

During the May 2017 videoconference hearing, the Veteran indicated that he wished to withdraw his service connection claims.  The withdrawal is documented in the hearing transcript, which has been associated with the claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.  

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for bilateral ankle arthritis. 


ORDER

The claim of entitlement to service connection for arthritis of the right ankle is dismissed.

The claim of entitlement to service connection for arthritis of the left ankle is dismissed. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


